Rule 217. Confidential Information and Confidential Documents. Certification.

       Unless public access is otherwise constrained by applicable authority, any
attorney, or any party if unrepresented, who files a document pursuant to these rules with
a magisterial district court shall comply with the requirements of Sections 7.0 and 8.0 of
the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania (Policy) including a certification of compliance with the Policy and, as
necessary, a Confidential Information Form[, unless otherwise specified by rule or
order of court,] or a Confidential Document Form in accordance with the Policy.

Note: Applicable authority includes but is not limited to statute, procedural rule or court
order. The Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania (Policy) can be found on the website of the Supreme Court of Pennsylvania
at https://www.pacourts.us/public-records. Sections 7.0(D) and 8.0(D) of the Policy
provide that the certification shall be in substantially the following form:

       I certify that this filing complies with the provisions of the Case Records
       Public Access Policy of the Unified Judicial System of Pennsylvania that
       require filing confidential information and documents differently than non-
       confidential information and documents.

      The Confidential Information Form and the Confidential Document Form can be
found at https://www.pacourts.us/public-records.